Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-13, 19, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2021/0328171), hereinafter, Wang in view of Kim et al (2018/0095574) hereinafter, Wu  (2018/0188861) hereinafter, Wu. 

In regards to claim 1, Wang teaches a foldable display device, comprising [006-0011]: 
The disclosure discloses a flexible display substrate, a display panel and a display device.  The flexible display substrate includes a flexible substrate and an insulation layer on the flexible substrate, where the flexible substrate includes a display area and a non-display area surrounding the display area; and a crack stopping component is on the insulation layer in the non-display area, and configured to stop a crack in the non-display area from extending to the display area.(abstract)

    PNG
    media_image1.png
    331
    614
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    500
    media_image2.png
    Greyscale

	a display panel including a folding area and a non-folding area, and including a display area and a non-display area [007-0011, 0034];  
	Wang fails to teach:
	a touch panel disposed on the display panel and including a bridge electrode, a plurality of insulating layers, a first touch electrode, and a second touch electrode; 
	However, Kim teaches a touch panel disposed (fig. 1 (100) with the display panel and including a bridge electrode (fig. 8 (326)), a plurality of insulating layers (fig. 9 (450 and (430)) , a first touch electrode, and a second touch electrode;(fig. 10 (523 and 522))
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a touch panel disposed on the display panel and including a bridge electrode, a plurality of insulating layers, a first touch electrode, and a second touch electrode as taught by Kim in order to provide touch inputs which are intuitive to a user. 
	Wang and Kim fail to teach the touch panel disposed on the display panel and the plurality of crack stoppers are made of the same material as at least one of the plurality of insulating layers. 
	However, Wu teaches the touch panel disposed on the display panel.(fig. 1 (140 over 130) and the plurality of crack stoppers are made of the same material as at least one of the plurality of insulating layers [005-007, 10-12, 0027-0030] (fig. 10 (122s)) Wu.
[0027] The driving structure layer 120 is disposed on the substrate 110. The driving structure layer 120 comprises an insulating structure. The insulating structure includes a plurality of recesses 122. The plurality of recesses 122 could act as a crack stopper. The recess can be in the form of opening or slit. The display structure layer 130 is disposed on the driving structure layer 120. The touch layer 140 is disposed on the driving structure layer 120. A portion of the touch layer 140 is disposed on the bending area 112 of the substrate 110. At least a part of the plurality of recesses 122 is disposed on the bending area 112 of the substrate 110.


    PNG
    media_image3.png
    234
    605
    media_image3.png
    Greyscale


	It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Wang and Kim to further include the touch panel disposed on the display panel as taught by Wu as having the touchscreen placed on top has generally better touch performance with some loss of display clarity and to help prevent mico-cracks [003-006]. 
	 Therefore, Wang and Kim in view of Wu teaches a plurality of crack stoppers disposed in the non-display area of the display panel, the plurality of crack stoppers are made of a same material as at least one of the plurality of insulating layers [0034] Wang;  and [005-007, 10-12, 0027-0030] (fig. 10 (122s)) Wu.
	an adhesive layer filling a space between the plurality of (fig. 13 (621) Kim crack stoppers from which the insulating layers are removed, the adhesive layer being disposed between the display panel and the touch panel (fig. 2 (14) Wang). 


5.	In regards to claim 24, Wang teaches foldable display device, comprising: a display panel divided into a folding area and a non-folding area, and divided into a display area and a non-display area[007-0011, 0034];  ;  
	Wang fails to teach a touch panel disposed on the display panel and including a plurality of insulating layers;  
	However Kim teaches a touch panel disposed with the display panel and including a plurality of insulating layers;  
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a touch panel disposed on the display panel and including a bridge electrode, a plurality of insulating layers, a first touch electrode, and a second touch electrode as taught by Kim in order to provide touch inputs which are intuitive to a user.
	Wang and Kim fail to teach the touch panel disposed on the display panel and the plurality of crack stoppers are made of the same material as at least one of the plurality of insulating layers. 
	However, Wu teaches the touch panel disposed on the display panel.(fig. 1 (140 over 130) and the plurality of crack stoppers are made of the same material as at least one of the plurality of insulating layers [005-007, 10-12, 0027-0030] (fig. 10 (122s)) Wu.

	It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Wang and Kim to further include the touch panel disposed on the display panel as taught by Wu as having the touchscreen placed on top has generally better touch performance with some loss of display clarity and to help prevent mico-cracks [003-006]. 
	Therefore, Wang in view of Kim teaches a plurality of crack stoppers disposed in the non-folding area of the non-display area of the touch panel, the plurality of crack stoppers are made of the same material as [005-007, 10-12, 0027-0030] (fig. 10 (122s)) Wu.at least one of the plurality of insulating layers;  (fig 13 621) Kim and [007-0011, 0034] Wang.
	an open area disposed in the folding area of the non-display area of the touch panel, and exposing another insulating layer by entirely removing at least one insulating layer of the plurality of insulating layers [0034] Wang;  and an adhesive layer filling a space between the plurality of crack stoppers and the open area, the adhesive 
layer being disposed between the display panel and the touch panel. (fig. 2 (14) Wang (fig. 13 (621) Kim.

In regards to claim 9, Wang in view of Kim and Wu teaches the foldable display device of claim 1, wherein the crack stoppers have a bar shape, a square shape, or an ellipse shape (fig. 1 bar shape 14) Wang. 
In regards to claim 10, Wang in view of Kim and Wu teaches foldable display device of claim 1, wherein the plurality of crack stoppers have several separate bar shapes spaced apart from each other (fig. 1 14s) Wang.
In regards to claim 11, Wang in view of Kim and Wu teaches foldable display device of claim 1, wherein at least one of the plurality of crack stoppers have a single bar shape (fig. 1 just one 14 bar shape) Wang. 
In regards to claim 12, Wang in view of Kim and Wu teaches foldable display device of claim 1, wherein the plurality of crack stoppers include a first crack stopper and a second crack stopper, wherein the plurality of crack stoppers are configured such that the first crack stopper and the second crack stopper are parallel and alternately disposed to each other, the first crack stopper and the second crack stopper includes a bar shape (fig. 1 14s 141 and 142)) Wang. 
In regards to claim 13, Wang in view of Kim and Wu teaches foldable display device of claim 1, wherein the plurality of crack stoppers include a first crack stopper and a second crack stopper, wherein the first crack stopper and the second crack stopper are staggeredly disposed (fig. 1 14s 141 and 142 staggered)) Wang.
10.	In regards to claim 19, Wang in view of Kim and Wu teaches foldable display device of claim 1, wherein the folding area includes a portion of the display area and a portion of the non-display area, the non-folding area includes a portion of the display area and a portion of the non-display area, and the non-folding area is an area located adjacent to both sides of the folding area [0037-0040] Wang. 
In regards to claim 25, Wang in view of Kim and ‘Wu teaches foldable display device of claim 24, wherein the adhesive layer includes a first portion corresponding to the non-folding area and a second portion corresponding to the folding area. (fig 13 621) Kim and [007-0011, 0034] Wang.

Allowable Subject Matter
Claims 18, 22, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2-8,14-17, and 21 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9-13, 19, and 24-25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694